    Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 1 of 7 PageID #: 1




                T'NITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CEARLESTON

UNITED STATES OF   AD.{ERICA,

                        PJ-aintiff   ,


                                             CIVIL   ACTION NO. 2:19-cv-00492

THE SrrM OF $32,390.00
rN UNITED STATES CURF.ENCY,

                        Defendant.


(Shanton Penn and Jasmine Hill)


                  VERIFIED COMP'.AINT OF        FORE'E   I TI'RE

     Comes   now, the United States of America ("Plaintiff"),             by and
through 1ts attorneys, Michael B. Stuart, United States Attorney
for the Southern District       of West Virginia, and Christopher               R.

Arthur, Assistant United States Attorney for the Southern District
of West Virginia, and respectfully brings this Verified Complaint
and alleges as follows in accordance with RuIe G of the
Supp.Iemental- Rul-es   for Admirafty or Maritime Cfaims and Asset
Eorfeiture Actions:




                                         1
    Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 2 of 7 PageID #: 2



                             NATI'RE OF. THE ACTION

     1. This is a civil action in rem brought on behaff of the
United States of America, pursuant to 18 U.S.C. S 983 (a), to
enforce the provisions of 21 U.S.C. S 881(a) (6), for the forfelture
of a certaln sum of currency constituting proceeds of, or which
was used   or intended to be used in any manner or part to conunit or
to facilitate    the commission of one or more violations of the
Controfled Substances Act, 21 U.S.C. SS 801 et seq.
      TEE DEFTIIDA}IT   IN   REU A}ID POTENTIAL INTERESTED PARTIES

     2.    The defendant property consj-sts of $32,390.00, more or
Iess, in United States Currency. The above item was sej-zed on or
about March 7, 2019, from the possession of Mr. Shanton E.                 Penn

("Penn") at Penn's residence located at 2043 Rays Branch               Road,

Charfeston, West Virginia 25314.
     3.     The defendant currency is being forfeited             under 2l
U.S.C. S 881(a) (6) in viol-ation of 2l U.S.C. S 841.
     4. The above-described seized currency is in the custody of
the Metro drug Enforcement in Charleston, West Virginia.




                                       2
      Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 3 of 7 PageID #: 3



                                 JI'RISDICTION AIiID VENI'E

       5.            Pfaintiff brings this action in rem in its own right to
forfeit         and condemn the defendant property.                 This Court   has

jurisdiction over an action              commenced   by the United States under
28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C.
S   1355 (a)     .


       6.            Venue is proper in this district         pursuant to 28 U-S.C.
S 1355(b) (1), because the acts or omissions gj-ving rise to the
forfeiture occurred in this dlstrict.

       1.        Upon   the filing of this verified complaj-nt, the plaintiff
requests that the Clerk of this Court issue an arrest warrant in
rem pursuant            to Suppfemental RuIe G(3) (b) (i), which the plaintiff
wj-ll execute upon the seized personal property in the custody of
the United States Marshals Service, pu.rsuant to Supplemental Rule
c(3) (c)    .

                                           FACTS

       8.            In August 2018, a confidential informant (hereinafter
('CI")          informed law enforcement he fearned Penn was selling
substantiaf amounts of methamphetamine. The CI stated he                      cou]-d

purchase methamphetamine from Penn.



                                             3
          Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 4 of 7 PageID #: 4



          9.    On Augus! \4,        2018, the CI arranged to purchase
methamphetamine from Penn, and            a controlled buy occurred on that
day   .


          10. Law enforcement weighed and field-tested the controlled
purchase, which reflected the substance weighed l-4.3 grams, and
field-tested positive for          methamphetamine.

          11.   On   August 20, 2018, the CI arranged for another purchase
from Penn, and a controlled buy occurred on that day.
          'J,2. Lai,, enforcement weighed and                fiel,d-tested       the
methamphetamine, which ref.Iected 13.3 grams of methamphetamine,
and field-tested positive for methamphetamine.
          13. On or about October 24, 2018, the CI advised                       Law

enforcement Penn delivered methamphetamine daily to an apartment
on the east side of Char.Ieston.
          L4.     On October   18, 2078, 1aw enforcement obtained a search
warrant to search the residence where it was known Penn resided.
          15. On March 1, 20L9, 1aw enforcement executed the search
warrant at Penn's known residence and found the following inside
the resi-dence:
                a.     $32,390 U.S. Currency secured wj-th rubber bands
separated into individual stacks which is a colnmon for drug
traffickers to store the          money   in this manneri    and


                                           4
    Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 5 of 7 PageID #: 5



              b.    working digital-       scales commonfy used by drug
traffickers to determine the respective weight of the drugs being
trafficked.
     16. Upon j-nformation and be11ef, Penn had been selling
methamphetamine      for a number of years.
      l'7. Upon information and belief, Penn has no other sources
of income, except selling j-Ilegal substances like methamphetamine .
     18. Eor the foregoing reasons, the defendant property is
forfeitabfe        to the United States, pursuant to 2l U.S.C.               S

881(a) (6), because it constitutes proceeds of the i11ega1 sale of
control.led substances, specifically methamphetamine, a Schedule II
controlled substance.
     WHEREEORE,      the United States prays that process of warrant        .ln

rem issue for the arrest of the defendant properties; that                 due

notice be given to af] parties to appear and show cause why the
forfeiture     shoufd not be decreed; that judgment be entered
declaring the defendant property be forfeited to the United States
for dj-spositlon according to 1aw; and that the United States               be

granted such other rel-ief as this Court may deem just and proper,
together with the costs and disbursements of this action.




                                       5
Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 6 of 7 PageID #: 6



                               Respectful-f   y submitted,
                               MICHAEL   B. STUART
                               Un j-ted States Attorney

                         By:   /s/Christopher R. Arthur
                               CHRISTOPHER R. ARTHUR
                               Assistant United States Attorney
                               WV State Bar No. 9192
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 2530l-
                               Telephone: 304-345-2200




                                 6
       Case 2:19-cv-00492 Document 1 Filed 07/01/19 Page 7 of 7 PageID #: 7



                                                   VERIFICATION

STATE OE WEST VIRGINIA

COUNTY OE KANAWHA, TO-WIT:

           I   Detective Paul                   Hodge,       a   deputy with the Kanawha County
Sheriff's Office assigned to the Metropolitan Drug Enforcement
Network Team, dec.Iare under penalty of perjury as provided by                                        28

U.S.C. S 1746, the foJ.J.owing:
           That the foregoing Complaint for Eorfeiture in rem is based
upon reports and information                           I personally have prepared or gathered
and which have been provided to me by various law enforcement
personne.I, and that everything contained therein is true and
correct to the best of                   my knowledge and bel-ief              , except where stated
to be upon information and belief, in which case I believe it to
be true.
           Executed on July                 I          20).9.


                                                                  PAUL   D,   HODG

                                                                                             5t
           Taken, subscribed and sworn to before me this                                 I        day of
Ju   1y,
                               OFFICIAL S EAL
                       STATE OF WEST VIBGINIA
                              t{OTARY PUBLIC
                         DIANA      L.   ROEERTS
                            lAO4 Anne Slroet
                          Chert€ston. Wv 2S3O2
                    lly Commission Ertir.s A9rit 26. 2O2()               Notary Pubfic
           My commiss.ion exp.ires on

                                                             7
                           Case 2:19-cv-00492 Document 1-1 Filed 07/01/19 Page 1 of 1 PageID #: 8
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          United States of America                                                                             The sum of $32,390.00 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Kanawha
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture or drug proceeds
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER 2:19-cr-00045/2:19-cv-0093
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/01/2019                                                              /s/ Christopher R. Arthur
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
